UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-1824


DORIS N. ANDERSON,

                Plaintiff – Appellant,

          v.

DUKE ENERGY CORPORATION,

                Defendant – Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Martin K. Reidinger,
District Judge. (3:06-cv-00399-MR-DCK)


Submitted:   March 16, 2011                 Decided:   April 13, 2011


Before MOTZ, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Doris N. Anderson, Appellant Pro Se.      Jill Stricklin Cox,
KILPATRICK TOWNSEND & STOCKTON, LLP, Winston-Salem, North
Carolina; John James Doyle, Jr., Candice S. Wooten, CONSTANGY,
BROOKS & SMITH, LLC, Winston-Salem, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Doris N. Anderson appeals the district court’s order

affirming the clerk’s taxation of costs and awarding costs to

the    Defendant.      We     have     reviewed   the    record     and    find    no

reversible error.      Accordingly, we affirm for the reasons stated

by the district court.           See Anderson v. Duke Energy Corp., No.

3:06-cv-00399-MR-DCK (W.D.N.C. June 22, 2010).                   We dispense with

oral    argument    because      the    facts   and   legal      contentions      are

adequately    presented     in    the    materials      before    the     court   and

argument would not aid the decisional process.

                                                                           AFFIRMED




                                          2